United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, RALEIGH
PROCESSING & DISTRIBUTION CENTER,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1135
Issued: August 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2015 appellant filed a timely appeal of a January 28, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
injury in the performance of duty on December 12, 2014, as alleged.

1
2

5 U.S.C. § 8101 et seq.

Following the January 28, 2015 decision, appellant submitted additional evidence in support of her claim. As
OWCP has not reviewed this evidence in reaching a final decision, the Board may not consider this evidence for the
first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 12, 2014 appellant, then a 37-year-old mail handler, filed a traumatic
injury claim alleging on that date she was reaching above her head attaching labels when she
injured her right shoulder. In a statement dated December 12, 2014, she asserted that she was
attaching labels and her right shoulder was hurting when she lifted it.
Appellant’s supervisor controverted the claim as appellant had been complaining of
shoulder pain on December 11, 2014 and was taking over-the-counter medication for the pain.
The supervisor did not believe appellant’s allegation of a traumatic injury on
December 12, 2014.
On December 16, 2014 OWCP requested that appellant provide additional factual and
medical evidence in support of her claim. No response was received.
By decision dated January 28, 2015, OWCP denied appellant’s claim as she had failed to
submit sufficient factual evidence to establish that an employment event occurred on
December 12, 2014, as alleged. It found that she had failed to provide a detailed personal
statement clarifying the date of injury and how her right shoulder injury occurred. OWCP
further noted that appellant failed to provide any medical evidence of a diagnosed condition due
to her employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.5
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”6 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

20 C.F.R. § 10.5(ee).

2

incident at the time, place, and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8 The Board has held that medical opinions that
are speculative or equivocal in character diminish the probative value of the medical opinion.9
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish a
traumatic injury claim, as alleged.
Appellant alleged that she sustained a traumatic injury to her right shoulder on
December 12, 2014 while applying labels above her head in the performance of duty.
Appellant’s supervisor controverted her claim, asserted that when requesting the traumatic injury
claim form appellant stated that she had right shoulder pain on December 11, 2014 which
required her to take medication. OWCP requested that appellant clarify the factual basis of her
claim and provide medical evidence of a diagnosed condition in a letter dated
December 16, 2014, but appellant did not present any additional factual evidence or any medical
evidence in support of a right shoulder injury. OWCP denied her claim on January 28, 2015.
The Board further finds that appellant has not met her burden of proof to establish an
injury due to her federal employment as she has submitted no medical evidence in support of her
claim.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right
shoulder injury in the performance of duty on December 12, 2014, as alleged.

7

John J. Carlone, 41 ECAB 354 (1989).

8

J.Z., 58 ECAB 529 (2007).

9

A.G., Docket No. 12-659 (issued August 22, 2012); D.D., 57 ECAB 734, 738 (2006).

10

T.M., Docket No. 13-0577 (issued June 13, 2013) (finding that the claimant failed to submit any medical
evidence and therefore failed to prima facie establish her claim for compensation as the result of a traumatic injury.

3

ORDER
IT IS HEREBY ORDERED THAT the January 28, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

